Title: To James Madison from George Davis, 15 November 1806
From: Davis, George
To: Madison, James



No 4.Duplicate
Sir
Leghorn 15th: November 1806

I left Gibraltar two days after I had the honor of addressing you from that place.  We had twenty eight days passage, and have been quarantined thirty.  I made choice of Leghorn as the most likely place to find a Speedy, and cheap conveyance to Tripoli: there is however no probability of succeeding ’till Spring, unless a Vessel should be chartered at an enormous price, at least 2500$.  My unavoidable detention at this place, is a subject of real regret; being fully impressed with the necessity of my early arrival at Tripoli.  We have no advices from Barbary other than a confirmation of War, between France and Algiers.
Mr. Nissen is daily expected here, who will be able to give me every information I could wish respecting the 1282 853 574 1215 1006 1195 1501 1547 996 985.
I have made application to Captain Campbell to permit either the Enterprise or Hornet to take me to Tripoli and am disposed to beleive that my request will not be refused.  With profound respect and consideration I have the honor to be Sir Your most obedient Servant

George Davis

